Citation Nr: 0205301	
Decision Date: 05/28/02    Archive Date: 06/03/02	

DOCKET NO.  98-14 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the July 23, 1979, rating decision which did not grant 
entitlement to service connection for right knee disability.  

2.  Whether there was CUE in the July 23, 1979, rating 
decision which did not grant a separate rating for the 
veteran's service-connected right upper extremity disability.

3.  Whether there was CUE in the July 23, 1979, rating 
decision which granted a noncompensable evaluation for the 
service-connected residuals of surgical excision of a 
neurofibroma of the mediastinum.

4.  Entitlement to a compensable rating for the veteran's 
service-connected hearing loss disability of the left ear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to April 
1979.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, issued in March 1998 and July 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

In the July 2000 rating decision, the RO found that there had 
been no CUE with respect to its July 23, 1979, rating 
decision in which service connection for eye disability was 
denied.  The veteran disagreed with the July 2000 decision 
and was issued a statement of the case; however, he did not 
perfect an appeal with respect to that issue, as he did not 
include it in his substantive appeal.  38 C.F.R. § 20.302(b) 
(2001).  Therefore, as to the issue of entitlement to service 
connection for eye disability, the RO's decision of July 2000 
is final.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.1103 (2001).  Accordingly, the Board has no jurisdiction 
over that issue, and it will not be considered below.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.101 (2001)

In his September 2000 notice of disagreement with the July 
2000 rating action, the veteran raised contentions to the 
effect that the RO's July 23, 1979, decision had been clearly 
and unmistakably erroneous, because it had not assigned a 
separate evaluation for his service-connected right lower 
extremity disability.  That issue has not been considered by 
the RO or otherwise developed for appellate review.  
Accordingly, the Board has no jurisdiction over that issue; 
and therefore, it is referred to the RO for appropriate 
action.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 20.101 (2001).  


FINDINGS OF FACT

1.  The veteran did not appeal the July 23, 1979, RO decision 
which granted entitlement to service connection for Horner's 
syndrome, manifested by slight facial paresis, with right 
upper and right lower extremity noted, for which it assigned 
a noncompensable disability rating.

2.  The July 23, 1979, RO decision, which granted entitlement 
to service connection, in part, for Horner's syndrome, 
manifested by slight facial paresis, with right upper noted, 
was reasonably supported by the evidence then of record and 
by prevailing legal authority.  

3.  The veteran did not appeal the July 23, 1979, RO decision 
which granted entitlement to service connection for a right 
chest scar, the residual of a thoracotomy, for which it 
assigned a noncompensable disability rating.

4.  The July 23, 1979, RO decision, which granted entitlement 
to service connection for a right chest scar, the residual of 
a thoracotomy, was reasonably supported by the evidence then 
of record and by prevailing legal authority.  

5.  On July 23, 1979, the RO did not issue a final decision 
with respect to the question of entitlement to service 
connection for a right knee disability.  

6.  The veteran has level I hearing acuity in his service-
connected left ear and in his nonservice-connected right ear.  


CONCLUSIONS OF LAW

1.  The RO's July 23, 1979, rating decision which granted 
service connection, in part, for Horner's syndrome, 
manifested by slight facial paresis, with right upper noted, 
evaluated as noncompensable, is final.  38 U.S.C.A. 
§ 4005(c)(1976); 38 C.F.R. § 19.153 (1979).  

2.  The RO's July 23, 1979, decision, which granted service 
connection, in part, for Horner's syndrome, manifested by 
slight facial paresis, with right upper extremity noted, 
evaluated as noncompensable, was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (2001).  

3.  The RO's July 23, 1979, rating decision which granted 
service connection for a right chest scar, the residual of a 
thoracotomy, evaluated as noncompensable, is final.  
38 U.S.C.A. § 4005(c)(1976); 38 C.F.R. § 19.153 (1979).  

4.  The RO's July 23, 1979, decision, which granted service 
connection for a right chest scar, the residual of a 
thoracotomy, evaluated as noncompensable, was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (2001).  

5.  The Board has no jurisdiction over the issue of whether 
there was CUE in the July 23, 1979, rating decision which did 
not grant entitlement to service connection for right knee 
disability.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 20.101 (2001).  

6.  The criteria for a compensable evaluation for the 
veteran's service-connected hearing loss disability in his 
left ear have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103(A) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.383(a), 
4.85, Diagnostic Code (DC) 6100 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE

By a rating decision, dated July 23, 1979, the RO granted 
entitlement to service connection for Horner's syndrome, 
manifested by slight facial paresis, with right upper and 
right lower extremity noted.  Service connection was also 
established for a right chest scar, the residual of a 
thoracotomy.  Noncompensable ratings were assigned for each 
disorder, effective April 6, 1979, the day after the 
veteran's separation from service.  The veteran was notified 
of those decisions, as well as his appellate rights; however, 
a notice of disagreement was not received with which to 
initiate an appeal.  Accordingly, those decisions became 
final.  38 U.S.C.A. § 4005(c); 38 C.F.R. § 19.153.  

The veteran now contends that the RO's rating decision of 
July 23, 1979, was clearly and unmistakably erroneous and 
that it should be reversed or amended, accordingly.  

The veteran identifies the following as the product of CUE in 
the July 23, 1979, rating decision:  (1)  The RO did not 
grant entitlement to service connection for the veteran's 
right knee disability; (2) the RO did not grant entitlement 
to a compensable evaluation for the residuals of surgery to 
remove a neurofibroma; and (3) the RO did not grant separate 
ratings for the veteran's service-connected Horner's syndrome 
and his service-connected disability of the right upper 
extremity.  

a.  The Facts

In May 1979, the veteran submitted an application for 
compensation on VA Form 21-526.  He claimed entitlement to 
service connection for the following disorders:  (1)  
Neurofibroma of the mediastinum; (2) right Horner's syndrome; 
(3) a loss of left-side hearing; (4) a loss of sight in the 
left eye; (5) periodic paralysis of the right hand and arm; 
(6) arthritis; and (7) a hiatal hernia.  Evidence on file at 
that time consisted of the veteran's service medical records 
and the report of a VA examination performed in June 1979.

The service medical records showed that during his service 
entrance examination in October 1972, the veteran responded 
in the negative when asked if he then had, or had ever had a 
trick or locked knee.  On examination, his lower extremities 
were reportedly normal.  

In September 1974, the veteran was hospitalized for treatment 
of a neurofibroma of the mediastinum.  The veteran underwent 
a right thoracotomy and excision of a neurogenic tumor which 
was located in the posterior mediastinum.  It involved the 
sympathetic chain and the first two thoracic nerves.  A 
biopsy revealed that the mediastinal tumor was benign.  
Postoperatively, the veteran demonstrated right Horner's 
syndrome.  

Later in October 1974, the veteran reported the history of 
surgery on his right shoulder and noted that his doctor had 
told him that he would have trouble with his right arm.  He 
complained of right elbow pain after lifting a heavy pot 
while performing duties as a cook.  It was noted that his 
chest situation was stable and that X-rays of the elbow were 
normal.  The assessment was questionable etiology of elbow 
pain, doubt causalgia due to nerve injury during surgery.  

In August 1975, it was noted that the veteran had Horner's 
syndrome on the right due to a history of surgery.  

In July 1976, it was noted that the veteran's right pupil was 
smaller than his left.  The diagnosis was mild Horner's 
syndrome secondary to a resected mass.  

During the veteran's service separation examination in 
November 1978, it was noted that he had a history of a benign 
tumor removed from his right chest.  On examination, there 
was a thoracotomy scar present.  His upper extremities were 
normal.  X-rays of the right apex and upper thorax revealed 
metal clips at the 1st rib and pseudoarthrosis between the 
portions of the 5th and 6th ribs due to bony changes.  During 
a neurologic consultation the following month, the veteran 
complained of a pins and needles sensation up his right arm 
into his right face.  He stated that these feeling occurred 
approximately three times a week and that the face felt 
contorted and then warm with lacrimation.  Following an 
examination, the assessment was that the veteran had episodes 
of tingling of the right face and arm due to surgery.  It was 
noted that there was attempted regeneration of cut 
sympathetic nerves which caused discharges.  

During a June 1979 VA neuropsychiatric examination, it was 
noted that the veteran had residuals of removal of a tumor 
from the posterior mediastinum manifested by right Horner's 
syndrome and paresthesia of the right upper extremity and 
right side of the face.  During a general medical evaluation 
X-rays revealed no destructive process or abnormal soft 
tissue calcification about the right elbow.  

b.  Analysis

Previous determinations which are final and binding, 
including decisions of service connection and degree of 
disability, will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the correct 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of error and constitutes 
an attack on a prior final decision.  See Link v. West, 12 
Vet. App. 39, 45 (1998).  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Mere disagreement as to how the 
facts were weighed or evaluated cannot rise to the level of 
CUE.  Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  
(1) The Right Knee

The veteran seeks entitlement to service connection for right 
knee disability.  He contends that the RO's failure to 
consider that issue in it's July 23, 1979, decision 
constituted CUE and that such decision should be reversed or 
amended on that basis.  As noted above, however, questions of 
CUE are predicated on the presence of a final decision.  
38 C.F.R. § 3.105(a).  Inasmuch as the RO did not issue a 
final decision on July 23, 1979, with respect to the question 
of entitlement to service connection for right knee 
disability, the question of CUE is moot with respect to that 
issue.  Accordingly, that portion of the appeal must be 
dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  

(2) The Right Chest Scar

The veteran contends that the statutory or regulatory 
provisions extant at the time of the RO's July 23, 1979, 
decision were incorrectly applied to his service-connected 
scar resulting from a right thoracotomy.  Specifically, he 
notes that rather than rating the chest scar as a residual of 
the surgery, the RO should have rated the excised 
neurofibroma as a benign tumor, i.e., an organic disease of 
the central nervous system under 38 C.F.R. § 4.124(a), DC 
8022.  He maintains that had he been so rated, at least a 
10 percent rating would have been assigned for his residuals 
of surgery to remove a neurofibroma from the mediastinum.  

In July 1979, as now, disability evaluations were determined 
by comparing the manifestations of a particular disability 
with the criteria set forth in the DC's of the VA's Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (1979).  

On July 23, 1979, the RO rated the veteran's service-
connected residuals of surgery to remove a neurofibroma from 
his mediastinum as analogous to a scar under 38 C.F.R. 
§§ 4.20, 4.118, DC 7899.  Under that code, a 10 percent 
evaluation was warranted for scars which were poorly 
nourished with repeated ulceration or which were painful and 
tender on objective demonstration.  Scars could also be 
assigned ratings on the basis of limitation of motion of the 
affected body part.  38 C.F.R. § 4.118, DC 7803, 7804, and 
7805.  

The veteran does not contend that 38 C.F.R. § 4.118, DC 7899 
was inapplicable in rating his service-connected residuals of 
surgery to remove a neurofibroma from his mediastinum.  
Rather, he maintains that rating the disorder as a benign 
tumor under 38 C.F.R. § 4.124(a), DC 8022 would have been a 
more appropriate choice.  The assignment of a rating code, 
however, is a matter of judgment.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One DC may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and the demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  Thus, the veteran's argument amounts to a 
disagreement as to how the facts were weighed in choosing how 
to rate the residuals of his right thoracotomy.  Such an 
argument would require the Board to reevaluate the evidence 
considered on July 23, 1979, to decide if it provided a 
substantial basis for the decision.  As noted above, however, 
simply to claim CUE on the basis that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Accordingly, the 
RO's failure to evaluate the veteran's residuals of a 
surgical excision of a neurofibroma of the mediastinum under 
38 C.F.R. § 4.124(a), DC 8022 does not warrant reversal or 
amendment of the July 23, 1979, decision.

(3) Separate Rating for the Service-connected Right Upper 
Extremity Disability.

In it's July 23, 1979, rating action, the RO granted 
entitlement to service connection for Horner's syndrome, 
manifested by slight facial paresis, with right upper and 
right lower extremity noted.  A noncompensable evaluation was 
assigned, effective April 6, 1979.  The veteran now contends 
that the failure to assign a separate rating for the 
veteran's right upper extremity disability constituted CUE.  
He notes that the right upper extremity was located in an 
anatomical area separate from Horner's syndrome and 
constituted a separate and distinct disability.  As such, he 
maintains that it should have been rated under 38 C.F.R. 
§ 4.124(a), DC 8513.  

While the veteran is correct that his Horner's syndrome and 
his right upper extremity disability clearly affect different 
anatomical areas, there was evidence on file in July 1979 
which suggested that the disabilities in each of those areas 
were part and parcel of a single disability.  Indeed the 
neurologic consultation in service in December 1978 and the 
VA neuropsychiatric examination in June 1979 showed that the 
manifestations of the veteran's right Horner's syndrome and 
paresthesia in the right upper extremity and right side of 
the face were all residuals of the removal of the tumor from 
his posterior mediastinum.  In December 1978, the neurologist 
stated that the episodes of tingling in the right face and 
arm due to surgery represented discharges associated with the 
attempted regeneration of sympathetic nerves cut during the 
veteran's surgery.  Moreover, there is no evidence that even 
if a separate rating had been assigned for the veteran's 
right upper extremity disability that it would have resulted 
in a more than a noncompensable evaluation which had been 
assigned in July 1979.  That is, there was no evidence on 
file in July 1979 that the result would have been manifestly 
different but for the error.  Indeed, the service-connected 
Horner's syndrome, manifested by slight facial paresis, with 
right upper and right lower extremity noted was collectively 
rated as noncompensable.  If rated separately, each would 
have still been no more than zero.  Further, the report of 
the June 1979 VA neuropsychiatric examination noted the only 
objective evidence of right upper extremity disability was 
decreased perspiration compared to the left.  Despite the 
veteran's complaints of paresthesia, a sensory examination 
was normal, and his deep tendon reflexes were equal, 
bilaterally.  A motor examination also revealed good muscle 
tone, good strength and mass, and good coordination.  The 
examiner concluded that there was only a mild degree of 
either vocational or social inadaptability; however, he did 
not specify the source of that inadaptability.  In any event, 
the failure to assign a separate rating involved a weighing 
and evaluation of the evidence, which, as noted above, cannot 
rise to the level of CUE.  

Finally, it should be noted that in July 1979, there was no 
law or regulation in effect which mandated a separate 
disability rating for the veteran's Horner's syndrome and 
right upper extremity disorder.  VA regulations now provide 
that disabilities arising from a single disease entity are to 
be rated separately, as are all other disabling conditions, 
if any.  All such disabilities are then to be combined and an 
overall rating assigned.  38 C.F.R. § 4.25(b) (2001).  That 
regulation, however, did not become effective until July 28, 
1989.  VA Combined Ratings Table; Procedural Usage, 54 
Federal Register 27161-27162 (June 28, 1989).  

In light of the foregoing, the RO's failure to assign a 
separate rating for the veteran's right upper extremity 
disability in July 1979 does not constitute CUE.

II.  Increased Rating

The veteran seeks a compensable rating for his service-
connected hearing loss disability in his left ear.

The Facts

During a VA audiologic examination in February 1998, the 
veteran reported progressive hearing loss in both ears since 
1974, when he had surgery in service for a neurologic tumor 
in his right chest area.  He reported difficulty hearing high 
frequency sounds due to his hearing loss.  He denied 
tinnitus, dizziness, and any history of noise exposure.  The 
following pure tone thresholds were reported in decibels at 
the following hertz levels in the right ear:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
15
10
25
LEFT
N/A
25
25
40
75

The average pure tone threshold in the right ear at the 
applicable frequencies was 17 decibels.  The average pure 
tone threshold in the left ear at the applicable frequencies 
was 41 decibels.  The veteran's speech recognition scores 
were 100 percent, bilaterally.  Such findings reportedly 
revealed a further decrease in hearing compared with results 
established in 1994.


Analysis

As noted above, disability evaluations are determined by 
comparing the manifestations of a particular disability with 
the criteria set forth in the DC's of the VA Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  The percentage ratings represent as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
of the evidence of record pertaining to the history of the 
veteran's service-connected hearing loss disability in his 
left ear.  Where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the level of disability during the 
current rating period is of primary concern.  In such 
instances, although the recorded history of a disability is 
for consideration in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Disability ratings for hearing impairment are derived by a 
mechanical application of the Rating Schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the 
severity of hearing impairment is determined by comparing 
audiometric test results in the conversational voice range 
(1,000 2,000, 3,000, and 4,000 hertz) with the criteria set 
forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish 
11 levels of auditory acuity from level I for lesser degrees 
of hearing impairment through level XI for greater degrees of 
hearing impairment.  A level of auditory acuity is determined 
for each ear, and then those levels are combined to give an 
overall level of hearing impairment.  38 C.F.R. § 4.85.  

An examination for hearing impairment for VA purposes must be 
conducted by a state licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  
Where, as here, impaired hearing is service connected in only 
one ear, the nonservice-connected ear will be assigned a 
roman numeral designation for hearing impairment of I.  
38 C.F.R. § 4.85(f).  If, however, the veteran is totally 
deaf in his nonservice-connected ear as well as his service-
connected ear, compensation is payable as if both ears were 
service connected, provided that the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a).  

During the course of the appeal, changes were made to the 
schedular criteria for the evaluation of hearing impairment.  
See VA Schedule for Rating Disabilities; Diseases of the Ear 
and Other Sense Organs, 64 Fed. Reg. 25202, 25208 (May 11, 
1999) (effective June 10, 1999, and codified at 38 C.F.R. 
§§ 4.85-4.87(a)).  Where the law or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent Congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Board is, therefore, required to consider the claim in light 
of both the former and revised schedular criteria to 
determine whether an increased evaluation for the veteran's 
hearing impairment is warranted.  In this case, however, the 
intended effect of such changes was to update that portion of 
the Rating Schedule to ensure that it used current medical 
terminology and unambiguous criteria, and that it reflected 
medical advances that had occurred since the last review.  
Specifically, the revised regulations did not contain any 
substantive changes with respect to impaired hearing acuity, 
but added certain provisions that were already the practice 
of the VA.  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment were not 
changed.  Thus, the veteran will not be prejudiced by 
applying the new regulations in the first instance.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

The evidence shows that the veteran's pure tone threshold in 
his service-connected left ear in the applicable frequency 
range is 41 decibels and that his speech discrimination 
ability is 100 percent.  Such findings translate to level I 
hearing disability in his left ear.  There is no evidence 
that the veteran is totally deaf in his nonservice-connected 
right ear; and therefore, a level I hearing designation is 
also applicable for that ear.  In accordance with 38 C.F.R. 
§ 4.85, a noncompensable rating is warranted for the 
veteran's service-connected hearing loss disability in his 
left ear.  

In arriving at this decision, the Board has considered the 
possibility of referring this issue to the director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
hearing loss disability in his left ear.  38 C.F.R. 
§ 3.321(b)(1)(2001).  Section 3.321(b)(1) must be addressed 
only if there is evidence of exceptional or unusual 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization that would render the 
schedular rating inadequate.  VAOPGCPREC 36-97.  

In this case, there is no evidence that the veteran has had 
marked interference with employment or frequent periods of 
hospitalization due to his service-connected hearing loss 
disability in his left ear.  Rather, the record shows that 
the manifestations of that disability are essentially those 
contemplated by the regular schedular standards.  It must be 
emphasized that schedular disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and the residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent evidence to the contrary, the Board 
finds no reason for referral of this case to the director of 
the VA Compensation and Pension Service for a rating outside 
the regular schedular criteria.


III.  New Legislation

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(A), 5107, 
5126 (West Supp. 2001)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA Public Law No. 106-475, Section 3a, 114 Stat. 2096, 
2096-98 (2000) (to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103(a) (West Supp. 2001).  That change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet finalized as of that date.  VCAA, Public Law 
No. 106-475, section 7(a), 114 Stat. 2096, 2099-2100 (2000).  
It should be noted however that the VCAA is not applicable to 
claims involving CUE.  Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).

In evaluating the appeal with respect to the veteran's claim 
of entitlement to a compensable rating for hearing loss 
disability in his left ear, the Board finds that the RO has 
met its duty to assist the veteran in the development of that 
claim under the VCAA.

By virtue of information sent to the veteran, including the 
statement of the case and the supplemental statement of the 
case, the veteran and his representative were notified of the 
evidence necessary to substantiate his claim.  The RO made 
reasonable efforts to develop the record; and in fact, it 
appears that all relevant evidence has been obtained and 
associated with the claims folder.  Such evidence includes 
the report of the VA audiologic examination performed in 
February 1998.  Indeed the veteran has not identified any 
outstanding evidence which could be used to support the issue 
of entitlement to a compensable evaluation for his service-
connected hearing loss disability in his left ear.  In this 
regard, it should also be noted that he does not content that 
the VA examination was inadequate for rating purposes.  The 
Board also notes that in December 2001, he was scheduled to 
have a hearing before a traveling member of the Board; 
however, he did not report for that hearing.  Therefore, the 
Board is of the opinion that the VA has met its duty to 
assist the veteran in the development of this appeal and that 
there is no need for further development at this time.  
Accordingly, it is not prejudicial to the veteran to proceed 
to issue a decision on the merits of his claim of entitlement 
to a compensable rating for hearing loss disability in his 
left ear.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Precedent Opinion of the VA General Counsel 16-92.


ORDER

The issue of whether there was CUE in the July 23, 1979, 
rating decision which did not grant entitlement to service 
connection for right knee disability, is dismissed.

CUE not having been found, entitlement to reversal or 
amendment of the RO's July 23, 1979, rating action, which 
granted a compensable evaluation for the residuals of surgery 
to remove a neurofibroma from the veteran's right chest, is 
denied.

CUE not having been found, entitlement to reversal or 
amendment of the RO's July 23, 1979, rating action, which did 
not grant a separate rating for right upper extremity 
disability, is denied.

Entitlement to a compensable rating for the veteran's 
service-connected hearing loss disability in his left ear is 
denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

(CONTINUED ON NEXT PAGE)
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

